     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


John Nesse and Tim Mackey as Trustees of          File No. 18-cv-636 (ECT/HB)
the Minnesota Laborers Health and Welfare
Fund, Tim Mackey and John Nesse as
Trustees of the Minnesota Laborers Pension
Fund, Tammy Braastad and Tim Mackey as
Trustees of the Minnesota Laborers                  OPINION AND ORDER
Vacation Fund, Tim Mackey and Fred Chase
as Trustees of the Construction Laborers’
Education, Training, and Apprenticeship
Fund of Minnesota and North Dakota, Mark
Ryan and Dave Borst as Trustees of the
Minnesota Laborers Employers Cooperation
and Education Trust, the Minnesota
Laborers Health and Welfare Fund, the
Minnesota Laborers Pension Fund, the
Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education
Trust,

             Plaintiffs,

v.

Green Nature-Cycle, LLC,

           Defendant.
________________________________________________________________________

Christy E. Lawrie, Amy L. Court, and Carl S. Wosmek, McGrann Shea Carnival Straughn
& Lamb, Chtd, Minneapolis, MN, for Plaintiffs.

Forrest K. Tahdooahnippah, Dorsey & Whitney LLP, Minneapolis, MN, for Defendant
Green Nature-Cycle, LLC.
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 2 of 15



      Plaintiffs, trustees of employee benefit funds, brought this case under federal labor

law and a collective bargaining agreement (or “CBA”) against Defendant Green Nature-

Cycle, a landscaping business, to recover fund contributions, interest, liquidated damages,

and attorneys’ fees and costs. Plaintiffs’ claims arise under the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., and the Labor

Management Relations Act of 1947, 29 U.S.C. § 141, et seq. (“LMRA”). The Parties filed

cross-motions for summary judgment. ECF Nos. 45 and 49. Plaintiffs’ summary-judgment

motion was granted, and Green Nature’s motion was denied. ECF No. 67. Plaintiffs were

awarded $23,489.21 in unpaid contributions. Id. at 15. Under ERISA, Plaintiffs also were

awarded interest on unpaid contributions, the greater of the interest on all unpaid

contributions or liquidated damages provided for under the CBA, and reasonable attorneys’

fees and costs of the action, though amounts of these awards remained to be determined.

Id. To permit a determination of these remaining amounts (absent agreement), the Parties

were ordered to file briefs and supporting materials. Id. at 16. Based on the Parties’

submissions, Plaintiffs will be awarded double interest in the amount of $5,506.66,

attorneys’ fees in the amount of $66,085, and costs in the amount of $3,932.

      The governing law comes from a single statute, 29 U.S.C. § 1132(g)(2), and judicial

decisions interpreting this provision. Section § 1132(g)(2) provides:

             (2) In any action under this subchapter by a fiduciary for or on
             behalf of a plan to enforce section 1145 of this title in which a
             judgment in favor of the plan is awarded, the court shall award
             the plan—

                    (A) the unpaid contributions,



                                            2
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 3 of 15



                     (B) interest on the unpaid contributions

                     (C) an amount equal to the greater of—

                            (i)    interest on the unpaid contributions, or

                            (ii)   liquidated damages provided for under
                                   the plan in an amount not in excess of 20
                                   percent (or such higher percentage as may
                                   be permitted under Federal or State law)
                                   of the amount determined by the court
                                   under subparagraph (A)

                     (D) reasonable attorney’s fees and costs of the action, to
                         be paid by the defendant, and

                     (E) such other legal or equitable relief as the court
                         deems appropriate.

                         For purposes of this paragraph, interest on unpaid
                         contributions shall be determined by using the rate
                         provided under the plan, or, if none, the rate
                         prescribed under section 6621 of Title 26.

29 U.S.C. § 1132(g)(2). Under the plain text of § 1132(g)(2), then, an award of (1) unpaid

contributions, (2) interest on those unpaid contributions, (3) an amount equal to the greater

of the interest on the unpaid contributions or liquidated damages provided under the plan,

and (4) reasonable attorneys’ fees and costs must be awarded to Plaintiffs. Id. (“the court

shall award . . .”); see also Bd. of Trs. of Trucking Emps. of N. Jersey Welfare Fund, Inc.

v. Centra, 983 F.2d 495, 509 (3d Cir. 1992).         Green Nature does not dispute this

interpretation of § 1132(g)(2). Rather, Green Nature “dispute[s] the reasonableness of

Plaintiffs attorneys’ fees [and costs] and also Plaintiffs’ calculation of interest.” Mem. in

Opp’n at 8 [ECF No. 74].




                                             3
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 4 of 15



                                              I

       Plaintiffs seek an award of attorneys’ fees in the amount of $66,085 for 287.25 hours

billed by three shareholder attorneys. Mem. in Supp. at 8 [ECF No. 69]; Lawrie Decl., Ex.

E [ECF No. 70-1]. “The most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied by

a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). To determine

the number of hours reasonably expended, “a court should consider the number of hours

ordinarily necessary competently to prepare comparable cases.” Premachandra v. Mitts,

727 F.2d 717, 733 (8th Cir. 1984) (citation omitted), rev’d on other grounds, 753 F.2d 635

(8th Cir. 1985) (en banc). “A reasonable hourly rate is usually the ordinary rate for similar

work in the community where the case has been litigated.” Emery v. Hunt, 272 F.3d 1042,

1048 (8th Cir. 2001) (citation omitted). “The party seeking an award of fees should submit

evidence supporting the hours worked and rates claimed.” Hensley, 461 U.S. at 433.

“Once the lodestar amount has been determined, [a federal district court] may consider

several other factors to determine whether the fee should be adjusted upward or

downward[.]” Buzzanga v. Life Ins. Co. of N. Am., No. 4:09-cv-1353 (CEJ), 2013 WL

784632, at *1 (E.D. Mo. March 1, 2013) (citing Johnson v. Ga. Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974) (limited by Blanchard v. Bergeron, 489 U.S. 87 (1989))).

These other factors include, for example, the time and labor required for the case, the

novelty and difficulty of issues presented, the skill required to properly perform the legal

service, the attorneys’ ability or inability to accept other cases, the customary fee, whether

the fee is fixed or contingent, time limitations imposed by the client or circumstances, the


                                              4
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 5 of 15



amount involved and the results obtained, the experience, reputation, and ability of the

attorneys, the desirability (or undesirability) of the case, the nature and length of the

attorneys’ professional relationship with the client, and awards in similar cases. Frerichs

v. Hartford Life & Accident Ins. Co., 10-cv-3340 (SRN/LIB), 2012 WL 3734124, at *1 (D.

Minn. Aug. 28, 2012) (citing United HealthCare Corp. v. Am. Trade Ins. Co., 88 F.3d 563,

575 n.9 (8th Cir. 1996)). These factors are often “subsumed within the initial calculation

of hours reasonably expended at a reasonable hourly rate.” Buzzanga, 2013 WL 784632,

at *1 (citation omitted).

       The hourly rates charged by Plaintiffs’ counsel are reasonable. Attorney Carl

Wosmek was admitted to practice in 2000 and has practiced employee benefits litigation

almost exclusively for more than 10 years. Lawrie Decl. ¶ 8, Ex. B. Wosmek’s hourly

billing rate was $290 in 2018 and $295 in 2019. Lawrie Decl., Ex. E; Mem. in Supp. at 6.

Attorney Amy Court was admitted to practice in 2002 and has practiced employee benefits

litigation almost exclusively for more than 16 years. Lawrie Decl. ¶ 9, Ex. C. Court’s

hourly billing rate was $245 in 2018, $250 in 2019, and $260 in 2020. Lawrie Decl., Ex.

E; Mem. in Supp. at 6. Attorney Christy Lawrie was admitted to practice in 2008 and has

practiced employee benefits litigation almost exclusively for more than 8 years. Lawrie

Decl. ¶ 10, Ex. D. Lawrie’s hourly billing rate was $180 in 2018 and $190 in 2019. Lawrie

Decl., Ex. E; Mem. in Supp. at 6. These rates align with rates charged by other lawyers in

this market experienced in employee benefits litigation and found reasonable by other

judges in this District. See Werb v. Reliastar Life Ins. Co., 13-cv-0669 (PJS/JSM), 2014

WL 5431585, at *3 (D. Minn. Oct. 27, 2014) (finding $350 to be a reasonable hourly rate


                                            5
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 6 of 15



for attorney with four-plus decades of ERISA experience and $320 as a reasonable hourly

rate for attorneys with two-plus decades of ERISA experience); Bowers v. Life Ins. Co. of

N. Am., 13-cv-891 (ADM/JJG), 2014 WL 4265828, at *4 (D. Minn. Aug. 28, 2014) ($320

per hour reasonable for experienced lead attorney, $260 per hour reasonable for attorney

with 10 years’ ERISA experience, $220 per hour reasonable for third-year associate

attorney); Frerichs, 2012 WL 3734124, at *2 (D. Minn. Aug. 28, 2012) (collecting cases

and noting in 2012 that “[c]ourts in this Circuit typically award hourly rates of $300 or less

to prevailing attorneys in ERISA litigation”).

       Green Nature does not challenge the reasonableness of these hourly rates directly,

but argues that “Plaintiffs’ use of three shareholders significantly elevated the billing rate,”

and that a “review of the billing records shows that these shareholders performed tasks

such as review of documents or cite-checking briefs, that could have been performed by

associates or paralegals.” Mem. in Opp’n at 9. Because these tasks could have been

performed by non-shareholder attorneys, Green Nature contends that “the proper billing

rate to use for all work performed by Plaintiffs’ counsel is the lowest rate of the three

shareholders—$180 per hour.” Id. at 9–10. Green Nature has a point: assigning less-

experienced attorneys with lower hourly rates may serve efficiency in some situations. But

it is difficult to accept that premise on this record. Employee benefits litigation has its

share of complexities. In view of that, Wosmek, Court, and Lawrie’s significant ERISA

experience almost certainly allowed them to complete tasks efficiently, offsetting higher

billing rates with shorter time entries. The specific research and cite-checking examples

Green Nature identifies were performed by Lawrie, who had the lowest billing rate. A


                                               6
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 7 of 15



review of the billing records generally shows that Lawrie generally performed tasks

requiring the least expertise. A review of the billing records also shows that, though

Wosmek, Court, and Lawrie all worked on the case, they did not duplicate efforts. From

April 2018 to April 2019, the records show that Court was primarily responsible for

handling the case, with some additional work performed by Wosmek and Lawrie. Lawrie

Decl., Ex. E. From April 2019 to the present, however, it appears Lawrie was primarily

responsible for handling the case, with some additional work performed by Attorneys

Wosmek and Court. Id. That three shareholders worked on this case is not inherently

unreasonable, nor was it unreasonable in this specific instance given the evident handoff

of duties from Attorney Court to Attorney Lawrie in April 2019.

       Green Nature lodges four objections to the number of hours Plaintiffs’ counsel

billed. First, Green Nature argues that Plaintiffs’ counsel’s practice of billing in quarter-

hour increments, rather than the “standard industry practice” of billing in tenth-hour

increments, inflated the total number of hours billed. Mem. in Opp’n at 10–11. “It is true

that some United States District Courts have found billing in increments of quarter hours

rather than tenths of an hour [is] excessive, however, some have not.” Doud v. Toy Box

Dev. Co., 4:12-cv-00335, 2015 WL 11120715, at *2 (S.D. Iowa Feb. 18, 2015) (comparing

Touhey v. Hartford Life & Accident Ins. Co., No. 4:10cv1440 JCH, 2013 WL 6539226

(E.D. Mo. Dec. 13, 2013) (finding quarter-hour increments unreasonable), with Planned

Parenthood of the Heartland v. Heineman, 4:10cv3122, 2011 WL 772861 (D. Neb. Feb.

28, 2011) (finding quarter-hour increments not unreasonable)). No doubt the better

practice is for lawyers to bill in tenths-of-an-hour increments, but that does not justify a


                                             7
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 8 of 15



reduction of Plaintiffs’ requested fees in this case. In addition to the absence of binding

precedent or a clear trend toward finding quarter-hour billing increments unreasonable,

Green Nature offers no non-arbitrary method to determine which billing entries should be

reduced, and by how much, to address this issue.

       Second, Green Nature argues Plaintiffs’ fee request should be reduced because “[a]t

every stage of this case, Plaintiffs’ own conduct caused the number of hours to be

needlessly increased.” Mem. in Opp’n at 11. The litigation conduct Green Nature

identifies does not support this assertion. Green Nature says that Plaintiffs “claim[ed] to

have produced a document in error, but refus[ed] to explain the error,” thereby increasing

the number of hours required to litigate this case. Id. This is not correct. In response to

Green Nature’s summary judgment motion, Plaintiffs explained that the union employee

who “provided the CBA to the Trustees’ counsel, [] provided a draft .pdf version of the

CBA. A second Word version was also on her system, but she mistakenly believed the two

documents were identical.” Mem. in Opp’n to Summary J. at 4 [ECF No. 61] (citations

omitted). In other words, the document Plaintiffs produced in error was just that: a

document produced in error. That Green Nature (fairly) turned that error into an issue to

be resolved at summary judgment does not mean Plaintiffs’ counsel’s work rebutting that

argument was unreasonable. Nor was Plaintiffs’ counsel’s work in applying for entry of

default unreasonable. The complaint was filed March 7, 2018, and a copy of the summons

and complaint was served on Green Nature on March 31. ECF No. 5. Green Nature did

not respond to the complaint, and on April 24, 2018, Plaintiffs applied for an entry of

default. ECF No. 6. The next day, Jeff Graham attempted to answer the complaint on


                                            8
      CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 9 of 15



behalf of Green Nature. ECF No. 9. Graham was referred to the FBA Pro Se Project, ECF

No. 10, but it took another four months for an attorney to enter an appearance on behalf of

Green Nature, ECF No. 16. In the interim, Plaintiffs applied for an entry of default a second

time, and default was entered on May 15, 2018. ECF No. 14. Plaintiffs’ counsel billed a

total of 45 minutes drafting the two applications and reviewing the entry of default. See

Lawrie Decl., Ex. E at 4/24/2018, 5/14/2018, and 5/16/2018 entries.            Under these

circumstances, it was reasonable for Plaintiffs to pursue default, and Plaintiffs’ counsel

performed the default-related work in a reasonable amount of time. Plaintiffs’ counsel’s

discovery conduct did not unreasonably increase their fees, either. Green Nature argues

that Plaintiffs “sought extensive discovery” from Green Nature, but “[n]one of this

discovery caused Plaintiffs to alter their calculations” relating to Green Nature’s unpaid

contributions. Mem. in Opp’n at 13. Green Nature cites no cases to support the proposition

that fees incurred in seeking and reviewing discovery materials that do not alter the course

of the litigation are unreasonable, and a review of Plaintiffs’ billing records does not

indicate Plaintiffs’ counsel spent an unreasonable amount of time seeking or reviewing

discovery materials. See Lawrie Decl., Ex. E.

       Third, Green Nature argues that this case lacked complexity and therefore the

number of hours expended was unreasonable. Mem. in Opp’n at 13–14. Green Nature

says this case involved only two discrete legal issues: “whether the CBA covered work

performed by nonmembers” and “the effect of the MNDOT audit.” Id. at 14. This is not

correct. Consider Green Nature’s summary judgment motion. In addition to advancing

arguments on those two issues, Green Nature argued: (1) that the CBA had expired, Mem.


                                             9
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 10 of 15



in Supp. Summary J. at 16–20 [ECF No. 54], (2) that Plaintiffs suffered no breach-of-

contract damages because Plaintiffs did not mitigate their damages, id. at 30–31, and (3)

that Plaintiffs suffered no damages as a result of Green Nature’s failure to pay fringe

benefits because all employees received their fringe benefits, id. at 31–34. The attempt to

portray this as a straightforward case to which Plaintiffs unreasonably added complexity

disregards Green Nature’s role in raising complicated issues. Green Nature argues that a

case, Grand Elec., LLC v. Int’l Bhd. of Elec. Workers Local 265, is a comparator and shows

that Plaintiffs unnecessarily complicated matters here.        No.4:09-cv-3160, 2011 WL

6740408 (D. Neb. Dec. 22, 2011). Green Nature’s description of Grand Elec. is incorrect.

There, the prevailing party sought fees relating to “over 178 hours of work,” id. at *7, not

109.25 hours, as Green Nature asserts, see Mem. in Opp’n at 13. Grand Elec. is also

materially different from this case. Though the case included motions to dismiss and

counterclaims, the court determined that only hours worked in relation to the single ERISA

§ 515 counterclaim were compensable under 29 U.S.C. § 1132(g)(2), and therefore

decreased the requested fee award from 178 hours to 148.25 because some work was

performed prior to the prevailing parties’ assertion of the § 515 counterclaim. Grand Elec.,

LLC, 2011 WL 6740408, at *8. Also, the court further reduced the award because the

prevailing party’s billing records failed to adequately identify who performed what work,

what the work entailed, and whether the work ultimately was included in a brief, motion,

or pleading. Id. at *11. Green Nature does not argue Plaintiffs’ billing records are deficient

in this way, and a review of the records shows they are not. See Lawrie Decl., Ex. E.




                                             10
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 11 of 15



       Finally, Green Nature argues Plaintiffs’ attorneys’ fees should be reduced “to reflect

Plaintiffs’ partial success.” Mem. in Opp’n at 14. Not so. The complaint sought “judgment

against the Defendant for all unpaid fringe benefit contributions discovered to be due

pursuant to the audit of the period of March 2017 through the present[.]” Compl. Prayer

for Relief ¶ 3 [ECF No. 1]. The February 13 Order granting Plaintiffs’ motion for summary

judgment declared that Green Nature is liable to Plaintiffs for “$23,489.21 in unpaid

contributions found due and owing from March 2017 to the present[.]” Order at 15 [ECF

No. 67]. Plaintiffs obtained what they sought. Plaintiffs will be awarded $66,085 in

attorneys’ fees.

                                              II

       “[I]nterest on unpaid contributions shall be determined by using the rate provided

under the plan, or, if none, the rate prescribed under section 6621 of Title 26.” 29

U.S.C. § 1132(g)(2). The CBA here requires Employers “to pay interest . . . at the rate

prescribed by the Trustees in the Trust Agreements[.]” Skoog Aff., Ex. A at Art. 16.5(c)

[ECF No. 51-1].      The Amended and Restated Agreement and Declaration of Trust

Establishing Minnesota Laborers Health and Welfare Fund does not prescribe a rate of

interest to be paid on unpaid contributions. See Supplemental Lawrie Aff., Exs. O, P [ECF

No. 62-1]. Accordingly, the rate prescribed under § 6621 of Title 26 will be used to

calculate the interest on the unpaid contributions owed to Plaintiffs.

       Neither of the Parties’ separate interest calculations can be accepted. Plaintiffs’

calculation lacks essential record support. Plaintiffs contend that pursuant to the “Funds’

Collection Policy,” interest is to be calculated “at a rate equal to the actuarial assumed rate


                                              11
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 12 of 15



of return for the Minnesota Laborers Pension Fund plus .5 percent when an auditor

determines a discrepancy of five percent or greater than the total contributions remitted by

the employer in a 12-month period.” Mem. in Supp. at 3–4; Lawrie Decl. ¶ 4. However,

Plaintiffs have not provided the Funds’ Collection Policy. Neither the CBA nor Trust

Agreement references any collection policy. Neither the CBA nor Trust Agreement says

that Green Nature is bound by a collection policy. See Skoog Aff., Ex. A; Supplemental

Lawrie Aff., Exs. O, P. Green Nature proposes that interest be calculated based on § 6621,

but its calculation does not comply with that statute. Green Nature’s interest rates are

variable, non-round numbers. See Mem. in Opp’n at 16–18. This cannot be an accurate

representation of the applicable interest rate because § 6621 provides that the Federal short-

term rate for a given month “shall be . . . determined during such month by the Secretary,”

but that “[a]ny such rate shall be rounded to the nearest full percent[.]”                 26

U.S.C. § 6621(b)(3). Therefore, the interest rate applicable to the April, May, and June

2017 unpaid contributions is 4%. See 26 U.S.C. § 6621(a)(2), (b)(3); Index of Applicable

Federal   Rates    (AFR)     Rulings,   IRS,    Apr.   2017,    May     2017,   Jun.    2017,

https://apps.irs.gov/app/picklist/list/federalRates.html?indexOfFirstRow=25&sortColumn

=number&value=&criteria=&resultsPerPage=25&isDescending=true. Green Nature also

appears to compound interest on the unpaid contributions annually. Mem. in Opp’n at 17–

18. However, courts have calculated simple interest under § 6621 in ERISA cases. See,

e.g., Trs. of I.B.E.W. Local 405 Health & Welfare Fund v. Affordable Elec., Inc., No. 08-

cv-117-LRR, 2009 WL 54559, at *5 (N.D. Iowa Jan. 7, 2009); Trs. of I.B.E.W. Local 405

Health & Welfare Fund v. Tichy Elec. Co., No. 07-cv-39-LRR, 2008 WL 154641, at *9


                                               12
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 13 of 15



(N.D. Iowa Jan 15, 2008); Iowa Builders Ret. Plan v. Farmer Masonry, Inc., No. 05-cv-

197-LRR, 2006 WL 8456806, at *6 n.7 (N.D. Iowa July 16, 2006); Scalamandre v. Oxford

Health Plans (N.Y.), Inc., 823 F. Supp. 1050, 1064 (E.D.N.Y. 1993).

       Applying these principles here yields an interest award of $2,753.33. To explain,

the CBA required contributions to be made not later than the 15th day of the month

following the hours worked. Skoog Aff., Ex. A at Art. 16. Therefore, interest on the unpaid

contributions from April 2017 began to accrue on May 16, 2017, interest on the unpaid

contributions from May 2017 began to accrue on June 16, 2017, and interest on the unpaid

contributions from June 2017 began to accrue on July 16, 2017. As of June 2, 2020, then,

Green Nature owes $47.75 in simple interest on the $391.47 in unpaid contributions from

April 2017, $1,539.62 in simple interest on the $12,984.30 in unpaid contributions from

May 2017, and $1,165.96 in simple interest on the $10,113.45 in unpaid contributions from

June 2017—or a total of $2,753.33.1 Plaintiffs also will be awarded $2,753.33 in interest

under 29 U.S.C. § 1132(g)(2)(C). That subsection requires that Plaintiffs be awarded the

greater of (a) the interest on the unpaid contributions or (b) liquidated damages provided

for under the plan. Plaintiffs would be entitled to $2,348.92 in liquidated damages per the

CBA. Skoog Aff., Ex. 1 at Art. 16.5(b). Because the amount of interest is greater than the

liquidated damages, Plaintiffs will be awarded $2,753.33 under § 1132(g)(2)(C).


1
       April unpaid contributions = 391.47 (378.27 + 13.20). Interest = principal * rate *
time (in years) = 391.47 *.04 * (1113 days/365 days) = $47.75. May unpaid contributions
= 12,984.30 (12,886.40 + 97.90). Interest = 12,984.30 * .04 * (1082/365) = $ 1,539.62.
June unpaid contributions = 10,113.45 (9975.12 + 138.33). Interest = 10,113.45 * .04 *
(1052/365) = $1,165.96.


                                            13
     CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 14 of 15



                                             III

       Plaintiffs seek $19,728.61 in costs. This total includes the $400 filing fee, $28.91

for postage, $180 in service fees, $54.10 in copying fees, $50 in courier fees, $2,510.59 in

transcript fees, $683.10 in deposition/transcript fees, $13 in parking fees, $12.30 for

searches, and $15,796.61 in costs associated with “Westlaw Research.” Lawrie Decl., Ex.

F. Green Nature objects only to the inclusion of Westlaw research in Plaintiffs’ request.

Mem. in Opp’n at 15. Because Plaintiffs are entitled to an award of costs under a fee-

shifting statute, they are not entitled to reimbursement of Westlaw research costs. Standley

v. Chilhowee R-IV Sch. Dist., 5 F.3d 319, 325 (8th Cir. 1993) (noting that “computer-aided

research, like any other form of legal research, is a component of attorneys’ fees and cannot

be independently taxed as an item of cost in addition to the attorneys’ fee award”) (quoting

Leftwich v. Harris-Stowe State Coll., 702 F.2d 686, 695 (8th Cir. 1983)); see In re

UnitedHealth Grp. Inc. S’holder Derivative Litig., 631 F.3d 913, 918 (8th Cir. 2011)

(“Standley and Leftwich both involved the reimbursement of costs under fee-shifting

statutes. District[] courts in this circuit have found these cases do not control where []

expenses are being reimbursed pursuant to a negotiated settlement.”); Affordable Elec.,

Inc., 2009 WL 54559, at *8. Accordingly, Plaintiffs will be awarded $3,932 in costs.




                                             14
    CASE 0:18-cv-00636-ECT-HB Document 76 Filed 06/02/20 Page 15 of 15



                                       ORDER

      Based on all the files, records, and proceedings herein, IT IS ORDERED THAT:

      1. Plaintiffs’ Motion for an Award of Interest, Attorneys’ Fees and Costs [ECF No.
         68] is GRANTED;

         a. Plaintiffs are awarded $23,489.21 in unpaid contributions found due and
            owing from March 2017 to the present pursuant to 29 U.S.C. § 1132(g)(2)(A)
            and the February 13, 2020 Order [ECF No. 67];

         b. Plaintiffs are awarded $2,753.33 in interest on the unpaid contributions
            pursuant to 29 U.S.C. § 1132(g)(2)(B) and 26 U.S.C. § 6621;

         c. Plaintiffs are awarded $2,753.33 pursuant to 29 U.S.C. § 1132(g)(2)(C);

         d. Plaintiffs are awarded $66,085         in   attorneys’     fees   pursuant   to
            29 U.S.C. § 1132(g)(2)(D);

         e. Plaintiffs are awarded $3,932 in costs pursuant to 29 U.S.C. § 1132(g)(2)(D).

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: June 2, 2020                      s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                          15
